UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 30, 2010 AMREP CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma 1-4702 59-0936128 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On September 30, 2010, the Registrant issued a press release reporting the withdrawal of the proposal received from Nicholas G. Karabots, the Registrant’s Vice Chairman and 59.6% shareholder, to merge the Registrant with a company he controlled in a transaction in which the other shareholders would receive $12.00 per share, in cash, for their shares in the Registrant.The receipt of the proposal was previously reported under Item 5 of Part II of the Registrant’s Quarterly Report on Form 10-Q filed on September 10, 2010. A copy of the Registrant’s press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.Exhibits Exhibit 99.1 Press release issued by the Registrant on September 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMREP CORPORATION (Registrant) By:/s/Peter M. Pizza Peter M. Pizza Vice President and Chief Financial Officer Date:September 30, 2010 -2- EXHIBIT INDEX Exhibit No. Description Press release issued by AMREP Corporation onSeptember 30, 2010. -3-
